 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Defendant
 6 United States of America

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 RHEA DONOHUE,                                           Case No. 1:18-cv-00086-EPG

12                                 Plaintiff,              STIPULATION AND ORDER TO
                                                           VACATE SETTLEMENT CONFERENCE
13                    v.
                                                           (ECF No. 42)
14 UNITED STATES OF AMERICA,

15                                 Defendant.

16

17          Plaintiff, Rhea Donohue, and Defendant, the United States of America, through their
18 undersigned attorneys, hereby stipulate and request that the Court vacate the Settlement Conference

19 set for January 30, 2020 (see Docs. 37-38). The parties jointly set forth the following facts in

20 support of this request:

21          1.     At the time of scheduling of the settlement conference, the parties anticipated that
22 expert discovery would be complete sufficiently in advance of the conference. The case schedule

23 was later revised, however (see Doc. 41), and the parties have not yet completed expert discovery.

24          2.     The parties have conferred and agree that the case is not yet in a settlement posture,
25 and the settlement conference as scheduled is not likely to be productive.

26          3.     The parties are informed that United States Magistrate Judge Sheila K. Oberto is not
27 available during the month of February. Accordingly, the parties are exploring whether it may be

28 possible to schedule a settlement conference before another magistrate judge. In the alternative, the

     STIPULATION AND ORDER TO VACATE SETTLEMENT        1
     CONFERENCE
30
 1 parties may pursue private mediation.

 2         4.      The parties therefore jointly request that the Court vacate the Settlement Conference

 3 set for January 30, 2020.

 4                                                            Respectfully submitted,

 5   Dated: January 16, 2019                                  McGREGOR W. SCOTT
                                                              United States Attorney
 6
                                                            / /s/ Benjamin E. Hall
 7                                                           BENJAMIN E. HALL
                                                             Assistant U.S. Attorney
 8                                                           Attorney for Defendant
 9
     Dated: January 16, 2020                                  BARADAT & PABOOJIAN, INC.
10
                                                              [Authorized January 16, 2020]
11
                                                            / /s/ Adam B. Stirrup
12                                                           ADAM B. STIRRUP
                                                             Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO VACATE SETTLEMENT       2
     CONFERENCE
30
 1                                                ORDER

 2         Pursuant to the stipulation of the parties (ECF No. 42) the Settlement Conference, currently

 3 set for January 30, 2020, is VACATED. The Court will issue a subsequent order resetting the

 4 settlement conference to an alternative appropriate date.

 5

 6 IT IS SO ORDERED.

 7
        Dated:    January 21, 2020                             /s/
 8                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO VACATE SETTLEMENT       3
     CONFERENCE
30
